DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 8-11, 13 and 16-17 are pending of which claims 1, 9 and 17 are in independent form.  Claims 5 and 13 would be allowable if written in independent form, and are objected to based on their respective dependencies.  Claims 1-3, 8-11 and 16-17 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 12/16/2021 as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  

Applicant’s Argument:
On page 10 of the remarks, Applicant’s representative appears to argue that the ‘497 patent does not use a pre-trained classifier to judge whether a short sentence is a viewpoint sentence based on machine learning.



Examiner’s Response:
As illustrated on pages 6-7 of the Non-Final office action dated 09/16/2021, Examiner is not relying on the ‘497 Patent to disclose using a pre-trained classifier to judge whether a short sentence is a viewpoint sentence based on machine learning.  Pages 6-7 of the cited office action state, “…the ‘497 Patent does not disclose training a classifier and using a classifier to obtain a confidence coefficient as to whether a[n] identified sentence is a viewpoint…
However, Chang reference at paragraphs [0035]-[0036] teaches sentence segmentation of webpages using language patterns and grammatical rules which Examiner is interpreting the language patterns and grammatical rules of Chang as being able to be identify “short” sentences.    Additionally, Chang at paragraphs [0035] – [0036] teaches machine learning training, and topic, classification and identification modules.  Further, Chang at paragraph [0035] teaches a training database storing topics and topic patterns and providing training sets for topic classification and identification.  Chang at paragraph [0051] – [0054] teaches topic classification using training data and topic patterns and characteristics such as semantic similarities and applying such classification to segmented webpages.  Lastly, Chang at paragraph [0056] teaches in part the following:
Next, topic classification and identification module 340 may configure an SVM classifier 1140 using SVM parameters calculated based on training dataset 1116. Topic classification and identification module 340 may use the configured SVM classifier 1140 to predict whether the sentences in the fifth dataset 1115 would be on one or more pre-defined topics. SVM classifier 1140 may produce a predicted sentence set 1150, which may include the sentences in dataset 1115 and the predicted topics for the sentences in dataset 1115. SVM classifier 1140 may label the predict topics for the sentences in predicted set 1150. Predicted set 1150 may include confidence scores of the one or more predicted topics for sentences in dataset 1115.”



Applicant’s Argument:
On page 10 the remarks Applicant’s representative appears to argue that the Chang reference does not teach the newly amended independent claim limitations with respect to determining a short sentence in response to a number of words contained in the sentence being less than a preset number, extracting sentence pattern characteristics of the short sentence, and how to train a classifier.  

Examiner’s Response:
Examiner has applied a new reference to address the claim as amended detailed in the rejection provided below.

Applicant’s Argument:
Lastly, on page 12 of the remarks, with respect to dependent claim 5, Applicant’s representative argues the ‘497 Patent does not disclose the newly amended claim limitations with respect to the summary information for each aggregation result being generated by combining a file segment where a short viewpoint of the aggregation result is located with a beginning of a paragraph where the file segment is located.



Examiner’s Response:
Examiner has withdrawn the 35 U.S.C. 103 rejections of claims 5 and 13 and indicated the dependent claims would be allowable if written in independent format.

Claim Interpretation
Examiner is interpreting the claim term short viewpoint and short sentence in a manner consistent with the specification at page 5, lines 1-3 and page 8, lines 8-9 as less than a preset word count.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN104063497 (hereinafter “ ‘497 Patent”) in view of Nakao U.S. Pub. No. 2002/0184267 (hereinafter “Nakao”) in view of Chang et al. U.S. Pub. No. 2011/0112995 (hereinafter “Chang”) in view of Edgar et al. U.S. Patent No. 9,189,550 (hereinafter “Edgar”) in further view of Duddu et al. U.S. Patent No. 8,762,368 (hereinafter “Duddu”).
Examiner notes that the specific citations of the ‘497 Patent pointed to in the rejection below, reference a machine translation of the ‘497 Patent provided as an attachment to the Non-Final Office Action dated 06/11/2020.

Regarding independent claim 1, the ‘497 Patent discloses:
receiving a query, wherein the query is a preset type query in a preset field (The ‘497 Patent at Page 1 text block 6 discloses a user inputting a query through the search box of the search engine.  Further, the ‘497 Patent discloses Common problem categories including a “what to do” category and a “what” category, for example the search engine may provide viewpoints on “what to do” if a newborn baby has the hiccups.  Examiner is interpreting the problem categories as preset types of queries in a preset medical field.  Further, the ‘497 Patent on page 2 text block 4 discloses getting the search formula entered by the user through the search box.  Examiner is interpreting the search formula as including information indicating the preset type query in a preset field.  The categories are further disclosed in the ‘497 Patent at page 3 text block 6.)

obtaining webpages corresponding to the query from a pre-established webpage resource base (The ‘497 Patent at page 1, text block 7 discloses the following:
The technology used by existing search engines is generally that when a user enters a question through the search box of the search engine to find a point of view, the search engine searches the database for an answer webpage associated with the query word in the question, and links the webpage corresponding to the answer webpage Return to the user in order from high to low relevance.)

performing sentence segmentation on the webpages to obtain sentences in the webpages (The ‘497 Patent at page 5 text block 8 discloses in part, “The specific operation is to select the correct seed from the extracted viewpoint fragments and extract the sentence containing the seed to analyze the new viewpoint positioning template.”  Examiner is of the position that the ‘497 Patent in the section cited above disclosing extracting a sentence containing a seed reads on sentence segmentation.)

While the ‘497 Patent at page 1 text block 1 discloses obtaining short viewpoints from webpages, and the ‘497 Patent at page 5 – page 9 Examples 3-6 discloses different methods of identifying short viewpoints such as through the use of word boundaries, the ‘497 Patent does not disclose:
determining a sentence in the webpages is a short sentence in response to a number of words contained in the sentence being less than a preset number…
However, Nakao at paragraph [0374] teaches in part, “…Then, one sentence in which the use frequency of the focused words is the maximum out of unselected sentences having a length less than or equal to U2 is selected for each topic section bn (step S183).”
Both the ‘497 Patent and the Nakao reference, in the sections cited by the Examiner, are in the field of endeavor of detecting topics in text.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the determining of short viewpoints using different methods such as word boundaries as disclosed in the ‘497 Patent with the use of sentence length in the determination of a topic sentence as taught in Nakao to facilitate in the extraction key sentences in topic passages (See Nakao at paragraph [0039]).

While the ‘497 Patent at page 1 text block 7 discloses using a webpage database to find a point of view of a query a user entered through a search box, at Page 2, text block 11 discloses a viewpoint processing method which can obtain short-term views corresponding question-answer pair (i.e., short sentences) resources in a database, at page 3 text block 6 discloses in part, “This operation specifically extracts the viewpoints corresponding to the questions from the Q & A pair of resources” and lastly at page 11 text block 8 discloses, “Based on the confidence corresponding to the viewpoint positioning template, the confidence of the viewpoint is obtained and sorted according to the confidence of the viewpoint” and the viewpoint positioning template extracts viewpoints based on sentence pattern characteristics as seen by the ‘497 Patent at page 4 text block 22, the ‘497 Patent does not disclose training a classifier and using a classifier to obtain a confidence coefficient as to whether a identified sentence is a viewpoint.  More specifically, the ‘497 Patent does not disclose:
and judging whether the short sentence is a viewpoint sentence based on machine learning, the judging comprising: extracting sentence pattern characteristics of the short sentence; inputting the extracted sentence pattern characteristics into a classifier corresponding to each type of queries which is established in advance by training, to obtain a confidence coefficient of the short sentence, wherein the classifier is established in advance by collecting answer sentences corresponding to each type of queries, labeling each of the answer sentences for indicating whether the answer sentence is a viewpoint sentence, extracting sentence pattern characteristics of the answer sentences, and training according to the extracted sentence pattern characteristics and labeled results; and determining the short sentence as the viewpoint sentence if the obtained confidence coefficient is larger than a preset value
However, the Chang reference at paragraphs [0035]-[0036] teaches sentence segmentation of webpages using language patterns and grammatical rules which Examiner is interpreting the language patterns and grammatical rules of Chang as being able to be identify “short” sentences.    Additionally, Chang at paragraphs [0035] – [0036] teaches machine learning training, and topic, classification and identification modules.  Further, Chang at paragraph [0035] teaches a training database storing topics and topic patterns and providing training sets for topic classification and identification.  Chang at paragraph [0051] – [0054] teaches topic classification using training data and topic patterns and characteristics such as semantic similarities and applying such classification to segmented webpages.  Lastly, Chang at paragraph [0056] teaches in part the following:
Next, topic classification and identification module 340 may configure an SVM classifier 1140 using SVM parameters calculated based on training dataset 1116. Topic classification and identification module 340 may use the configured SVM classifier 1140 to predict whether the sentences in the fifth dataset 1115 would be on one or more pre-defined topics. SVM classifier 1140 may produce a predicted sentence set 1150, which may include the sentences in dataset 1115 and the predicted topics for the sentences in dataset 1115. SVM classifier 1140 may label the predict topics for the sentences in predicted set 1150. Predicted set 1150 may include confidence scores of the one or more predicted topics for sentences in dataset 1115.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the determining of viewpoints of resources in a database using sentence segmentation, matching through the use of sentence characteristic patterns using a viewpoint template and confidences as disclosed in the ‘497 Patent with the sentence segmentation, training of a classifier and classification of topics using a confidence score as taught in Chang to facilitate in the identification of accurate and relevant topics or viewpoints existing in a resource database.

performing aggregation and normalization on the viewpoint sentences, to obtain viewpoint clusters and short viewpoints corresponding respectively to the viewpoint clusters; performing out-cluster ranking, in-cluster ranking, and selection on the viewpoint clusters to obtain selected viewpoint clusters and webpages where viewpoint sentences in the selected viewpoint clusters are located, aggregating webpages where viewpoint sentences in each of the selected viewpoint clusters are located to obtain an aggregation result, and determining a short viewpoint of each of the selected viewpoint clusters to be a short viewpoint of a corresponding aggregation result (The ‘497 Patent at page 8 text block 5 discloses in part, “the viewpoints corresponding to the question are aggregated through the similarity of views to obtain Multiple viewpoint clusters corresponding to the question, and by determining a normalized viewpoint from each viewpoint cluster, a set of all normalized viewpoints corresponding to the question can be obtained, so that a question viewpoint database can be established.”  The ‘497 Patent at page 8, paragraph 5 as disclosing obtaining a normalized viewpoint for each cluster and adding the set normalized viewpoints to a database [i.e., in cluster ranking].  Further, the ‘497 Patent at page 2, paragraph 11 discloses obtaining a set of opinions, consistent with page 8 cited above, and further in paragraph 12 applies the search formula input by the user to obtain and present the point of view corresponding to the search formula input by the user, Examiner is interpreting the above disclosure as applying the search formula input by the user to identify a view point or opinion from the set of opinions and reading on out of cluster ranking.  Additionally, the ‘497 Patent at page 11 text blocks 3-13 disclose various embodiments of viewpoint clustering and rankings based on in one embodiment word vector IDFs which also discloses in cluster ranking.  Lastly, the ‘497 Patent at page 7 text block 7 discloses adjusting the semantics of the opinion and improve the accuracy of the opinion and then user the search results IDF co-occurrence frequency or opinion further eliminate garbage options and to get short opinions [i.e., short viewpoints] corresponding to questions.
In the interests of providing compact prosecution, in the event Applicant disagrees with Examiner’s interpretation of out of cluster ranking, please refer to the prior art references cited at the end of the Office Action as they apply to out of cluster ranking.)

displaying the short viewpoints of the aggregation results (‘497 Patent at text block 10 discloses a viewpoint display module used to display viewpoints.  Additionally, the ‘497 Patent at page 3 text block 8 discloses a large number of displayed answer pages Examiner is interpreting a plurality of aggregated results.)

While the ‘497 Patent at page 1 text block 7 discloses webpage resources and a query type, the ‘497 Patent does not disclose a vertical type webpage resource base in the preset field, more specifically:
wherein the webpage resource base comprises a universal webpage resource base and a vertical type webpage resource base in the preset field…
However Edgar at claim 1 teaches in part, “…communicating a request to send a refined search query when the search query is sent to the search engine, wherein the request specifies the first vertical; receiving the refined search query that specifies a second vertical, which is different from the first vertical…”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the querying of a webpage resource using a query type disclosed in the ‘497 Patent with a query including specifying verticals within which to search as taught in Edgar to facilitate in efficient and effective storage and querying of data.

While the ‘497 Patent, as illustrated above, does disclose extracting viewpoints from webpages, the ‘497 Patent does not disclose doing so offline, more specifically, ‘the ‘497 Patent does not disclose:
and short viewpoints of the webpages from the vertical type webpage resource base are extracted offline.
However, Duddu at Column 16, Lines 48-53 teaches, “In another example implementation, topic classification component 532 may, in an offline manner similar to that described above with respect to FIG. 5A, analyze the content associated with each search result and may assign each of the search results to one or more topics and/or subtopics that are relevant to each of the search results.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the querying of a webpage resource using a query type and extracting viewpoints from webpages as disclosed in the ‘497 Patent with the offline topic classification of search results taught in Duddu to facilitate in efficient utilization of computing and networking resources.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally the ‘497 Patent discloses:
after receiving a selecting instruction for the aggregation results, displaying webpage information corresponding to a selected aggregation result (The ‘497 Patent at Page 3 text block 8 discloses the user selects from a large number of displayed answer pages and clicks on part of the answer webpage…)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally the ‘497 Patent discloses:
identifying the query, and judging whether the query is the preset type query in the preset field (The ‘497 Patent at page 3 text block 12 discloses “The question-and-answer query type entered by the user in the resource is a question, and the part of the answer content that conforms to the set of viewpoint positioning templates, the set of grammatical structures, or other setting rules is the point of view corresponding to the question.”  Additionally, the ‘497 Patent at page 3 text block 15 discloses a viewpoint database corresponding to various question types such as a “cause” type question or a “how to do it” type question.  Examiner is of the position that the ‘497 Patent at the above cited portions discloses determining a question type of a user based on positioning templates, grammatical structures or other rules and querying a viewpoint database based on the question type determination and query contents.) 
Regarding independent claim 9, while independent claim 9 is directed towards the statutory category of a device and independent claim 1 is directed towards the statutory category of method, they are similar in scope.  Therefore, claim 9 is rejected under the same rationale as claim 1.  Additionally, the hardware aspects of the claim….one or more processors and a memory storing instructions is…(The ‘497 Patent at Page 3 text block 3 discloses a viewpoint processing device implemented by hardware and or software, and typically is configured as a server capable of data processing, Examiner is interpreting s disclosing the hardware limitations of claim 9.)

Regarding dependent claim 10, all of the particulars of claim 9 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 2.

Regarding dependent claim 11, all of the particulars of claim 9 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 3.

Regarding independent claim 17, while independent claim 17 is directed towards the statutory category of a non-transitory computer readable storage medium and independent claim 1 is directed towards the statutory category of method, they are similar in scope.  Therefore, claim 17 is rejected under the same rationale as claim 1.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘497 Patent in view of Nakao in view of Chang in view of Edgar in view of Duddu in further view of Lerner et al. U.S. Patent No. 9,507,858 (hereinafter “Lerner”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While the ‘497 Patent at Page 10 text block 17 and Page 11 text blocks 1-2 discloses obtaining opinion clusters by aggregating viewpoints based on similarity calculations using word vectors, the ‘497 Patent does not explicitly disclose merging clusters. 
computing similarities between the viewpoint sentences, and clustering the viewpoint sentences according to the similarities to obtain a plurality of clusters; determining a key word for each of the clusters, merging clusters with a same key word, and taking each merged cluster as a viewpoint cluster; and performing normalization on viewpoint sentences in a viewpoint cluster to obtain a short viewpoint of the viewpoint cluster.
However, Lerner in the Abstract discloses merging similar clusters of conceptually related words in a probabilistic generative model for textual documents.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine obtaining opinion clusters aggregating viewpoints based on similarity calculations of word vectors disclosed in the ‘497 Patent with the merging of similar clusters of conceptually related words taught in Lerner to facilitate in capturing the semantics or underlying meaning of text in the context of search engine queries (See Lerner at Column 1, Lines 25-34).

Regarding dependent claim 16, all of the particulars of claim 9 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 8.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2010/0030769
Paragraph [0007] as it relates to ranking clusters (i.e., out of cluster ranking) based on a ranking with each cluster (i.e., in cluster ranking).
2014/0354768
Paragraph [0067] it relates to first identifying a relevant view cluster (i.e., out of cluster ranking) and then searching though candidates belonging to the highest ranked cluster (i.e., in cluster ranking). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154